Carley, Judge,
concurring specially.
While I agree with the majority opinion’s conclusion that the order of the trial court denying appellant’s motion for summary judgment must be reversed, I cannot in any way agree with the basis upon which that decision is reached. The majority determines as a matter of law that appellee was a licensee or trespasser and thus, because there was no evidence of wilful or wanton conduct on the part of appellants, appellee is not entitled to recover. Contrary to the majority’s recitation of the circumstances surrounding appellee’s visit to Ms. Titsworth’s condominium, there is definitely a genuine issue of material fact as to whether appellee was an invitee as opposed to a mere licensee or a trespasser. The appellee testified positively that she and Ms. Titsworth “made an appointment. . . . We made the appointment for the 13th.” The majority appears to rely upon the fact that appellee did not call Ms. Titsworth before she went to the condominium units. However, according to appellee’s testimony, such a call *706would have been only a matter of convenience because Ms. Titsworth had told her “I may not be home in time” and appellee decided not to stop her car and make the telephone call since Ms. Titsworth’s residence was on her way home. Construing the evidence in favor of appellee as respondent to a motion for summary judgment, we must assume that appellee was an invitee and, therefore, she was entitled to expect appellants to exercise ordinary care in keeping the premises safe.
Decided June 8, 1988
Rehearing denied July 5, 1988
Michael S. Huff, Reagan W. Dean, for appellants.
Charles B. Tanksley, Roy E. Barnes, Jerry A. Landers Jr., for appellees.
Nevertheless, even though appellee occupies the status of invitee, the record clearly shows that she is not entitled to recover in this case. By appellee’s own testimony, she saw a “wet patch” that she thought was water but which turned out to be ice. The appellee saw this “wet patch” prior to stepping on it. “In view of [appellee’s] knowledge of the [wet patch] on the pavement, summary judgment in favor of” appellants should have been granted. McIntyre v. Corp. Property Investors, 160 Ga. App. 868, 869 (288 SE2d 584) (1982). Thus, for entirely different reasons than those stated by the majority, I believe that the trial court erred in denying appellants’ motion for summary judgment.
I am authorized to state that Judge Sognier joins in this special concurrence.